Citation Nr: 0005949	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  95-28 789A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for hair loss, to 
include consideration as a chronic disability resulting from 
an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue, to 
include consideration as a chronic disability resulting from 
an undiagnosed illness.

3.  Entitlement to service connection for shortness of 
breath, to include consideration as a chronic disability 
resulting from an undiagnosed illness.

4.  Entitlement to service connection for headaches, to 
include consideration as a chronic disability resulting from 
an undiagnosed illness.

5.  Entitlement to service connection for diarrhea, to 
include consideration as a chronic disability resulting from 
an undiagnosed illness.

6.  Entitlement to service connection for memory loss and 
impaired concentration, to include consideration as a chronic 
disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 1967 
and from November 1990 to June 1991.  The veteran served in 
the Southwest Asia theater of operations from January 20, 
1991 to May 21, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating action of the 
Philadelphia, Pennsylvania Regional Office and Insurance 
Center of the Department of Veterans Affairs, which denied 
the veteran's claims of service connection as "secondary to 
exposure to oil and smoke, depleting uranium and falling 
missile debris."  In a May 1995 statement of the case (SOC), 
the RO characterized the issues on appeal as such.  In a 
January 1998 supplemental statement of the case (SSOC), the 
RO framed the issues as claims of service connection due to 
undiagnosed illnesses and the Board has done the same.  

The rating action presently on appeal included a denial of 
the veteran's claim of service connection for generalized 
aches.  In a July 1996 rating action, the RO granted service 
connection and assigned a 10 percent rating for chronic 
arthralgia due to undiagnosed condition, effective from March 
3, 1993.  As such, the issues presently before the Board are 
limited to those noted on the title page.

The veteran resides within the jurisdiction of the 
Manchester, New Hampshire RO and his appeal is presently 
handled by that RO.  In September 1995, the veteran testified 
at a personal hearing at the RO.  A transcript of that 
hearing is associated with the record.  

In the report of a November 1993 physical examination and 
November 1994 VA chart extract, the veteran's complaints of 
skin lesions on the right lower quadrant, diminished libido 
and vision problems as a result of service in Southwest Asia 
are noted.  As these issues have not been developed for 
appeal, the Board refers them to the RO for initial 
consideration.  If the RO denies service connection for these 
symptoms and the veteran files a timely notice of 
disagreement, then the RO should take all appropriate 
adjudicative action.  

The July 1996 Supplemental Statement of the Case (SSOC) 
listed the issues on appeal as including service connection 
for an acquired psychiatric disorder secondary to exposure to 
oil and smoke, depleting uranium and falling missile debris.  
Included in the reasons and bases section of the SSOC, 
however, was a statement that this issue was not currently 
under appeal or being considered by the hearing officer and 
that this matter would be referred back to the rating board 
for review and appropriate action.  This issue was also 
listed on the January 1998 SSOC, although the October 1997 
rating decision did not consider this matter.  Service 
connection for post-traumatic stress disorder was denied in 
an April 1998 rating decision.  Although the RO has certified 
this issue as on appeal, it has not been the subject of a 
rating decision, followed by a notice of disagreement, 
statement of the case and substantive appeal.  Therefore, 
this matter is also referred to the RO for appropriate 
action.


FINDINGS OF FACT

The veteran's claims of service connection for chronic 
fatigue, headaches, diarrhea and memory loss as 
manifestations of an undiagnosed illness are plausible.  


CONCLUSION OF LAW

The claims of service connection for chronic fatigue, 
headaches, diarrhea and memory loss as manifestations of an 
undiagnosed illness are well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a) 
(West 1991), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477, req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claims are well grounded; that is, that the claims 
are plausible.  A review of the evidence, summarized below, 
persuades the Board that the veteran's claims of service 
connection as they pertain to chronic fatigue, headaches, 
diarrhea and memory loss are well-grounded. 

Service connection for chronic, undiagnosed illnesses arising 
from service in Southwest Asia during the Gulf War is 
governed by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
38 U.S.C.A. § 1117 authorizes VA to compensate any Persian 
Gulf veteran suffering from a chronic disability resulting 
from an undiagnosed illness or combination of undiagnosed 
illnesses which became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  Under the 
implementing regulation, service connection will be awarded 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability which result from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms and the chronic disability became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf war or to a degree of 10 
percent or more not later than December 31, 2001 and by 
history, physical examination and laboratory tests it cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317 (1999).

A well-grounded claim for compensation under 38 U.S.C. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

For purposes of 38 U.S.C.A. § 1117, "objective indications 
of chronic disability" include both "signs," in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  In addition, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.  

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran served in the Southwest Asia 
theater of operations during the Gulf War, from January 1991 
to May 1991.

The veteran contends that he has been suffering fatigue, 
headaches, diarrhea and memory loss since he returned from 
active duty in the Southwest Asia theater during the Gulf 
War.  The report of a December 1992 Persian Gulf Registry 
examination included the veteran's history and complaints and 
the diagnoses included fatigue of unknown origin; sleepiness, 
memory loss, recurrent diarrhea and recurrent headaches, all 
of undetermined etiology.  Although subsequent VA 
examinations include diagnoses of chronic fatigue syndrome 
and diarrhea secondary to functional gastrointestinal 
disturbance, the exact relationships of those conditions have 
not been confirmed.  Thus, there is at least some evidence 
suggesting a nexus between the veteran's symptoms of chronic 
fatigue, headaches, diarrhea and memory loss and an 
undiagnosed illness.  Therefore, subject to the Remand below, 
the claims of service connection for chronic fatigue, 
headaches, diarrhea and memory loss as manifestations of an 
undiagnosed illness are well grounded.  


ORDER

The claims of service connection for chronic fatigue, 
headaches, diarrhea and memory loss are well grounded and, to 
this extent, the appeal is allowed.


REMAND

Inasmuch as the veteran has submitted well-grounded claims 
with regard to chronic fatigue, headaches, diarrhea and 
memory loss, VA is obligated to assist him in the development 
of those claims.  38 U.S.C.A. § 5107(a).  

In addition to those claims which the Board has determined to 
be well-grounded, this Remand will also address the claims of 
service connection for hair loss and shortness of breath as 
manifestations of an undiagnosed illness.  While VA does not 
have a statutory duty to assist a claimant in developing 
facts prior to submission of a well-grounded claim, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In the present 
case, it does not appear that the veteran's complete service 
medical records have been obtained.  The veteran had two 
periods of active duty service; however, service medical 
records pertaining to his initial period of active duty 
service are not associated with the claims folder.  In 
addition, it does not appear that complete medical records 
pertaining to the veteran's reserve service have been 
obtained.  The information contained in the service medical 
records is essential to the adjudication of the veteran's 
claims and VA is on notice that relevant evidence in support 
of the veteran's claim is ostensibly available.  The Court 
has held that VA has a duty to search its own files for 
service medical records that might corroborate the veteran's 
assertions.  Jolley v. Derwinski, 1 Vet. App. 37 (1990).  On 
remand, the RO should attempt to obtain those records.  

While the veteran has been diagnosed with fatigue and 
sleepiness, headaches, diarrhea and memory loss of unknown 
etiology, further examination is necessary to evaluate the 
claims of service connection.  Symptom-based "diagnoses" 
such as (but not limited to) arthralgia, fatigue and 
headaches are not considered diagnosed conditions for 
compensation purposes.  If the presence of a diagnostic 
entity responsible for the complaints is not confirmed, the 
examiner should note whether there are any objective 
indications of an undiagnosed illness.  With regard to the 
complaints of chronic fatigue, it should be determined 
whether the fatigue is related to a service-connected 
disability, a manifestation of an undiagnosed illness, or a 
symptoms of chronic fatigue syndrome.  The criteria for 
diagnosing chronic fatigue syndrome appear in 38 C.F.R. 
§ 4.88a.  

After obtaining all available service medical records, the RO 
should make another determination as to the well groundedness 
of the claims of service connection for hair loss and 
shortness of breath.  If either issue is deemed well grounded 
(either on a direct basis or as chronic disabilities 
resulting from an undiagnosed illness), the RO should 
complete any and all development deemed necessary, to include 
a new VA examination to properly evaluated the veteran's 
symptoms, following efforts to obtain updated medical 
treatment records.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to secure 
service medical records pertaining to the 
veteran's initial period of active duty 
service through official channels.  The 
RO should also contact the veteran's 
reserve unit and request copies of all 
medical records pertaining to the 
veteran.  Any records obtained should be 
associated with the claims folder.  

2.  With regard to the veteran's claims 
that have been determined to be well 
grounded (that is, chronic fatigue, 
headaches, diarrhea and memory loss), the 
RO should specifically request the names 
and addresses of all medical care 
providers, if any, who have treated the 
veteran since his discharge from service.  
After securing the necessary releases, 
the RO should obtain these records and 
associate them with the claims file.  Any 
pertinent VA medical records documenting 
treatment of the veteran since service, 
which have not already been associated 
with the claims file, should also be 
obtained and associated with the record.  

3.  With regard to the claims pertaining 
to hair loss and shortness of breath, the 
RO should advise the veteran to submit 
any private medical records pertaining to 
treatment of those conditions since 
service.  The veteran should also be 
asked to submit any additional evidence, 
medical or non-medical, which tends to 
support his claims.  Any documents 
received by the RO should be associated 
with the claims folder. 

4.  Following completion of the above 
development, the veteran should be 
afforded a VA general medical 
examination.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review 
prior to the examination.  The examiner 
should note in detail all reported 
symptoms of fatigue, headaches, diarrhea 
and memory loss.  

(a)  The examiner should provide details 
about the onset, frequency, duration and 
severity of all complaints relating to 
fatigue, headaches, diarrhea and memory 
loss and indicate what precipitates and 
what relieves them.

(b)  The examiner should determine if 
there are any objective medical 
indications that the veteran is suffering 
from fatigue, headaches, diarrhea or 
memory loss.  

(c)  The examiner should specifically 
determine if the veteran has a disability 
manifested by headaches, diarrhea or 
memory loss or whether his complaints of 
headaches, diarrhea or memory loss are 
attributable to another known diagnostic 
entity.  Symptom-based diagnoses are not 
considered as diagnosed conditions for 
compensation purposes.  If the presence 
of a diagnostic entity responsible for 
the headaches, diarrhea or memory loss is 
not confirmed, the examiner should note 
whether there are any objective 
indications of an undiagnosed illness, as 
manifested by these symptoms.  

(d)  The examiner should specifically 
determine if the veteran has chronic 
fatigue syndrome (see 38 C.F.R. § 4.88) 
or whether his complaints of fatigue are 
attributable to another known diagnostic 
entity.  If not, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
veteran's fatigue.  The examiner should 
be aware that symptom-based "diagnoses" 
are not considered as diagnosed 
conditions for compensation purposes.  

(e)  Specialist examinations should be 
conducted if indicated.  Complete 
rationale for all opinions expressed must 
be provided.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.  

6.  Thereafter, the RO should again 
review the veteran's claims.  If it is 
determined that a well-grounded claim 
with regard to hair loss or shortness of 
breath has been presented, the RO should 
undertake all appropriate development of 
that claim, including affording the 
veteran a VA medical examination.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 


